DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 12/08/2021.

Claims 2, 5 and 9 have been amended. 
Claim 1 has been canceled. 
Claims 2-10 are pending.

REASONS FOR ALLOWANCE

Claims 2-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring 
wherein the housing has a first through-hole capable of allowing the two ends of the drawstring to enter and a second through-hole capable of allowing the two ends of the drawstring to exit; the stop mechanism comprising a twist portion located within the housing and a twist button able to drive the twist portion to rotate, 
wherein the twist button is unable to drive the twist portion to rotate when the lock mechanism is operated in a locked state and the twist button is able to drive the twist portion to rotate when the lock mechanism is operated in an unlocked state; the twist portion having a channel allowing the two inner portions of the drawstring to pass through, 
wherein when the twist portion is rotated to an original position, the twist portion cannot twist the two inner portions of the drawstring so that the drawstring can be operated to shift relatively to the housing, 
wherein when the twist portion is rotated to an stopped position, the twist portion twists the two inner portions of the drawstring so that the drawstring cannot be operated to shift relatively to the housing.  
claim 5, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring 
wherein the housing has two through-passages and the two through-passages each allowing the two ends of the drawstring to pass through, the stop mechanism comprising two stop blocks and a push portion, 
wherein the two stop blocks are capable of shifting laterally and each respectively located within two side holes of the two through-passages, 
wherein the push portion is located between the two stop blocks and is capable of shifting longitudinally for pushing the two stop blocks to press the two inner portions of the drawstring.  
Regarding claim 9, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring 
wherein the housing comprises.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 12/08/2021, the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677